Citation Nr: 1422864	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating for dislocation of the right shoulder (major) in excess of 20 percent prior to October 18, 2011, and in excess of 40 percent thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for medial meniscus tear and osteoarthritis of the right knee. 

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 







REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2012 rating decision, the RO granted service connection for instability of the right knee, assigning a 10 percent rating; increased the rating for residuals of right shoulder dislocation from 20 to 40 percent; and increased the rating for residuals of contusion to left lower abdomen from 0 to 10 percent; the newly assigned ratings were assigned effective October 18, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his July 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) sitting at the Central Office in Washington, D.C.  Such a hearing was scheduled for January 2011, but a month prior to that hearing, he requested a postponement due to difficulty making travel arrangements.  The Central Office hearing was rescheduled for April 2011, but one month prior to that hearing, the Veteran indicated that he would be unable to attend that hearing as well due to physical and financial reasons.  See March 2011 statement.  In light of the above, the Board, in a September 2011 remand, considered the Veteran's request for a Board hearing to be withdrawn.  

Subsequently however, on a SSOC Notice Response form received in October 2012, the Veteran again asked for a Board hearing and stated that he would make every effort possible to attend a hearing, if scheduled.  He explained that because of his physical condition, he was unable to travel to the previously scheduled hearing.  In an April 2014 statement, the Veteran's representative asked that the Veteran's October 2012 request for a Travel Board hearing be honored.  

In light of the Veteran's explanation that he was unable to attend the scheduled April 2011 hearing due to his physical condition, the Board finds that he has demonstrated good cause for his failure to appear that hearing.  The Veteran's most recent hearing request is for a Travel Board hearing which will be conducted at his local RO, and not in Washington, D.C.  The Board should be given one additional opportunity to appear at a personal hearing before a VLJ.  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



